Title: The Commissioners to Canada to Philip Schuyler, 1 May 1776
From: Commissioners to Canada
To: Schuyler, Philip


Dear Sir,
Montreal, May 1. 1776
We arrived here on Monday last, and have proceeded to Business, as you will see by the enclosed Letter to Congress, which we leave open for your Perusal, and request you will seal and forward it.
We are deeply impress’d with a Sense of the many Civilities we received from you and your good Family, and your kind Attention to every thing that might render our Passage over the Lakes as convenient to us as possible. Accept our thankful Acknowledgements, and make them acceptable to Mrs. Schuyler. With the greatest Esteem and Respect we have the Honour to be Dear Sir, Your most obedient humble Servants
B FranklinSaml. ChaseCh. Carroll of Carrollton
Mr. John Carrol joins in Compliments and best Wishes.Honble. General Schuyler
